In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 13-818V
                                      Filed: April 29, 2014
                                       Not for Publication


*************************************
ALANNA SULLIVAN BARKER,                     *
                                            *
               Petitioner,                  *
                                            *             Attorneys’ fees and costs decision;
v.                                          *             an amount to which respondent does
                                            *             not object
SECRETARY OF HEALTH                         *
AND HUMAN SERVICES,                         *
                                            *
               Respondent.                  *
                                            *
*************************************
Alanna Sullivan Barker, Englewood, CO, for petitioner (pro se).
Justine E. Daigneault, Washington, DC, for respondent.

MILLMAN, Special Master


                DECISION AWARDING ATTORNEYS’ FEES AND COSTS1

        On October 21, 2013, petitioner filed a claim under the National Childhood Vaccine
Injury Act of 1986, 42 U.S.C. §§ 300aa-10–34 (2006). On February 7, 2014, Richard R. Buley
filed a motion to withdraw as petitioner’s counsel. On February 11, 2014, the undersigned
granted Mr. Buley’s motion, and petitioner became pro se. On March 25, 2014, Mr. Buley filed
a Motion for Payment of Attorneys’ Fees and Costs, requesting $9,189.78 as reimbursement for
attorneys’ fees and costs.


1
  Because this unpublished decision contains a reasoned explanation for the special master's action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims's website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat.
2899, 2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be
made available to the public unless they contain trade secrets or commercial or financial information that
is privileged and confidential, or medical or similar information whose disclosure would constitute a
clearly unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify
and move to redact such information prior to the document=s disclosure. If the special master, upon
review, agrees that the identified material fits within the banned categories listed above, the special
master shall redact such material from public access.
       During a telephonic status conference on April 9, 2014, petitioner orally moved to
dismiss her claim and gave respondent’s counsel permission to contact Mr. Buley directly to
discuss his request for attorneys’ fees and costs. On April 11, 2014, the undersigned issued a
decision dismissing the petition.

        Another telephonic status conference was held on April 25, 2014. Respondent’s counsel
reported that during informal discussions, she raised objections to certain items in Mr. Buley’s
motion. As a result, Mr. Buley amended his request for reimbursement of attorneys’ fees and
costs to $6,937.73. Petitioner made an oral motion for payment of her former counsel’s
attorneys’ fees and costs in the amount of $6,937.73. Respondent does not object to this amount.
In accordance with General Order #9, petitioner also reported that she did not incur any costs in
pursuit of her claim.

        The undersigned finds petitioner’s request to be reasonable. Accordingly, the court
awards $6,937.73, representing reimbursement for attorneys’ fees and costs. The award shall be
in the form of a check payable jointly to petitioner and Tipp & Buley in the amount of $6,937.73.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: April 29, 2014                                                        /s Laura D. Millman
                                                                               Laura D. Millman
                                                                                 Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2